Citation Nr: 0109284	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-08 635A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a systemic 
infection with dementia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant and a doctor


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the RO which denied the veteran's request to reopen claims 
of service connection for a systemic infection with dementia 
and for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  In July 1994, the Board denied the claim for service 
connection for a systemic infection with dementia and also 
denied an application to reopen the claim for service 
connection for an acquired psychiatric disorder.

2.  Additional evidence submitted since the July 1994 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final July 1994 Board decision, and thus his claim for 
service connection for a systemic infection with dementia and 
his claim of service connection for an acquired psychiatric 
disorder are not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1969 to March 
1970.  His service medical records show that in October 1969, 
he was evaluated for possible drug abuse.  The examiner's 
impression was that there was no evidence of drug abuse, but 
that drug abuse could not be ruled out.  In February 1970, 
the veteran's unit commander referred him for a psychiatric 
examination.  The unit commander reported that the veteran 
had been relieved from duty with the nursing service the 
previous October for being repeatedly late, leaving his 
position without permission and acting in an inappropriate 
manner.  It was noted that the veteran was relatively young 
and immature and that he lacked proper motivation.  It was 
reported that the veteran lacked the adaptability to conform 
to the guidelines of the Army.  It was also reported that, 
while he got along with the men in his unit, he seemed to 
have personality clashes with many of the noncommissioned 
officers.

When seen for a psychiatric evaluation in February 1970, the 
veteran reported he did well in high school until the ninth 
grade, when he had some difficulty, causing him to attend 
another high school.  He left that school when he was in the 
11th grade.  He reported he had had spent several nights in 
jail for different problems, although none for major criminal 
offenses.  He stated that prior to service, he felt that he 
had a "hot" temper and that he could not control himself 
very well.  He stated that he felt as if people in the 
hospital were out to get him.  He related he had changed jobs 
several times.  He did not understand why he was described as 
having a "bad attitude."  He denied the use of alcohol, but 
stated he had experimented with drugs.  On mental status 
examination, he was clear, coherent and well oriented.  There 
was no evidence of suicidal ideation.  He tended to minimize 
and externalize his difficulties, saying he admitted he was 
wrong when it was his fault, but not otherwise.  He did not 
seem motivated to continue on active duty.  There was no 
evidence of a psychotic process.  The diagnosis was that 
there was no psychiatric disease.  It was concluded that the 
veteran had continuing difficulty adjusting to military life 
and that he seemed little motivated to continue.  On the 
discharge examination in March 1970, a psychiatric evaluation 
was normal. 

The veteran's personnel records show he received numerous 
Article 15 punishments as a result of various infractions.  
Due to the veteran's various infractions, such as failure to 
obey a lawful order and failure to report to place of duty, 
he was discharged under honorable conditions in March 1970.

The veteran was hospitalized at the Springfield Hospital 
Center in January 1976 and again in August 1976 to September 
1976.  On the initial hospitalization, he was admitted for 
complaints of an inability to concentrate and smelling bad 
odors.  Clinical observation did not disclose evidence of a 
psychosis.  It was indicated that some members of the nursing 
staff described him as manipulative.  The diagnosis was 
anxiety neurosis.  When hospitalized in August 1976, his 
complaints included nervousness, an uncomfortable feeling, 
excessive heat on his body, an inability to sleep, and that 
he smelled a bad odor.  There was no clinical evidence of a 
psychosis.  The diagnosis was anxiety neurosis.

In a statement dated in January 1977, the veteran's father 
reported that within several weeks of the veteran's return 
from service, he noticed that the veteran was not sleeping 
nights and that he had difficulty carrying on conversations.

Neil D. Carr, M.D., reported in February 1977 that the 
veteran had been first seen by a physician at the Sinai 
Hospital Mental Health Clinic in 1974.  At that time, the 
veteran was confused, disoriented and suspicious.  The 
diagnosis was schizophrenia, paranoid type.  Dr. Carr stated 
that since 1974, the veteran had two voluntary admissions to 
Springfield hospital.  It was also noted that the veteran 
reported feeling overwhelmed and stated that he had 
difficulty finding himself within the system in which he 
lived.  He stated he had felt this way since he was in the 
service.  Dr. Carr stated that they had no information about 
his treatment and diagnoses during service.

In May 1977, the RO denied the claim of service connection 
for a psychiatric disorder, diagnosed as schizophrenia.  The 
RO concluded that the veteran's schizophrenia was not shown 
in service or within the applicable presumptive period.

The veteran was again hospitalized at the Springfield 
Hospital Center in October 1977.  He was admitted due to 
being demanding, manipulative, grandiose and due to the fact 
that he was unable to take care of himself.  It was recorded 
that he did not like to be questioned and that he did not 
want to give information about himself.  The diagnostic 
impression was schizophrenia, chronic undifferentiated type.

During a hearing at the regional office in December 1977, the 
veteran testified that he was first treated for a psychiatric 
disorder around 1973 or 1974.  His friend  submitted a 
statement and testified that he had known the veteran for 
about 15 years.  The veteran's friend stated that he saw the 
veteran in April 1970, following his separation from service, 
and that he had a "nervous shake" and that he was suffering 
from a psychosis.

Statements were received in December 1977 from friends and 
relatives of the veteran.  These were to the combined effect 
that his difficulty in holding jobs following his separation 
from service was due to a change in his emotional stability.

Elroy Young, M.D., an orthopedic surgeon, reported, in 
December 1977 that he had known the veteran since 1963.  He 
indicated that when he saw him in April 1970, after his 
discharge from service, it was apparent that there had been a 
considerable change in his personality, which had nothing to 
do with maturation.

In April 1978, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board determined 
that the veteran's psychiatric disorder was not incurred in 
or aggravated by service.  The Board also determined that a 
psychosis was not manifest to a compensable degree within 
one-year following the veteran's discharge from service, as 
required for a presumption of service connection.  The Board 
noted that the earliest diagnosis of a psychosis was in 1974.

During a June 1978 VA neuropsychiatric evaluation, the 
examiner noted that no psychiatric diagnosis was given while 
the veteran was in service.  He also noted that after service 
the veteran was diagnosed as having anxiety and 
schizophrenia.  Based on examination findings and a review of 
the veteran's medical history, the examiner diagnosed 
emotional immaturity in a schizoid personality. 

From 1978 to 1981, the veteran had numerous psychiatric 
hospitalizations.  During this time, he was diagnosed as 
having paranoid schizophrenia, psychosis of possible organic 
etiology, history of alcohol and drug abuse, substance abuse, 
and borderline personality disorder.  In February 1980, a 
psychiatrist noted that the veteran had a history of visual 
hallucinations and violent behavior, which could be the 
result of drug induced psychosis. 

A June 1981 VA psychiatric outpatient treatment report shows 
that the veteran reported having his first "break" three 
years following service.  The assessment was that he was 
young, immature and manipulative.

The veteran appeared at a RO hearing in November 1981 and 
gave testimony pertaining to a disability not in issue.  
During the hearing, he submitted a statement dated in 
November 1981 from Edward Ascher, M.D., who indicated that he 
had examined him two months earlier and found that he had 
chronic, paranoid schizophrenia. 

The veteran was afforded a VA psychiatric examination in 
February 1982.  During the examination, he stated that he was 
discharged from service because of a nervous breakdown.  The 
examiner stated that it was apparent that the veteran had 
been psychotic for at least the previous 11 years and that, 
although at times he concealed the psychosis, it was a 
chronic one.  It was indicated that the veteran had been 
hospitalized at several facilities and that he had VA 
outpatient treatment.  Following an examination, the 
diagnosis was chronic, paranoid schizophrenia.

The veteran was hospitalized in June 1982 due to 
hallucinating.  He was delusional and also paranoid.  
Paranoid schizophrenia was diagnosed.

During a May 1983 Board hearing, the veteran testified that 
his schizophrenia had been present for more than 10 years.  

The veteran submitted an application to reopen a claim for 
service connection for a psychiatric disorder in June 1982.

Dr. Ascher reported, in a July l984 statement, that he had 
examined the veteran in September 1981 and again in July 
1984.  He opined that the veteran had chronic paranoid 
schizophrenia and that the condition dated to 1969 when he 
became ill while stationed in Germany during service.  It was 
indicated that at that time he lost his temper and became 
physically abusive to other people.  Dr. Ascher commented 
that this behavior in all probability was evidence of mental 
illness.

Dr. Young, in a statement dated in October 1984, noted his 
December 1977 letter, stating that the veteran had changed 
considerably in 1970.  He reported he saw the veteran on the 
day he wrote the statement and that, based on his general 
knowledge and observation, the veteran exhibited an active 
psychosis as far back as 1970.

During a November 1984 RO hearing, the veteran asserted that 
he had a psychiatric disorder which was incurred in service.  
He also testified that shortly after service, he spoke with a 
mental health counselor at the hospital where he was briefly 
employed.  During the hearing, he submitted copies of the 
November 1981 and July 1984 letters prepared by Dr. Ascher.

When hospitalized in February 1985, the veteran reported he 
was discharged from service with a diagnosis of paranoid 
schizophrenia.  He indicated that his symptoms came on 
periodically, approximately every 3 to 6 months.  The 
diagnosis was schizoaffective disorder.

Two letters dated in April 1985 and written on behalf of the 
veteran by Dr. Ascher are of record.  In these letters, Dr. 
Ascher concluded that, based on his examination of the 
veteran and his history, it was his opinion that paranoid 
schizophrenia began while the veteran was in service.  Dr. 
Ascher commented that the nature of the illness was such that 
it began with relatively mild symptoms and then progressed to 
the point where it showed the signs and symptoms in a fully 
developed fashion.

In July and December 1985, the veteran submitted 
administrative records pertaining to his service.  These 
records include statements that the veteran often left his 
duty assignment without permission and that he acted in an 
inappropriate manner.  Another statement indicated that when 
he was counseled regarding his behavior, he could not 
understand why everyone was against him and that his actions 
were the fault of his superiors.

In February 1986, the veteran submitted information relating 
to his employment, both before and following his separation 
from service.  This information reflects the fact that he 
held many jobs following his discharge from service.

During an April 1986 Board hearing, the veteran testified 
that his psychiatric disorder began while he was in service.  

In June 1987, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board noted that 
a psychiatric examination in service determined that the 
veteran did not have a psychiatric disorder and that the 
veteran was first noted to have a psychiatric disorder in 
1974.

During an October 1987 RO hearing, the veteran reported, in 
essence, that he had a psychiatric disorder in service and 
that he continued to have a psychiatric disorder after his 
discharge from service. 

In December 1987, Dr. Asher submitted a statement to the 
effect that the veteran's paranoid schizophrenia existed 
while he was in service.

Throughout the 1980s, the veteran submitted numerous 
statements to the effect that he had a psychiatric disorder 
which was incurred in service.  

Outpatient treatment reports from 1988 and 1989 show the 
veteran was diagnosed as having a schizoaffective disorder, 
alcohol abuse, cocaine abuse, heroine abuse, and a paranoid 
personality disorder.

In December 1989, the Board denied the application to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  

It appears that the veteran filed a claim of service 
connection for a systemic infection in December 1989.  In 
support of his claim, he submitted several largely incoherent 
statements.

Also submitted were medical reports from the 1990s.  These 
reports show the veteran was treated for schizoaffective 
disorder, substance abuse, alcohol abuse, and a substance 
induced mental disturbance.

Throughout the early 1990s, the veteran asserted that he 
developed a systemic infection with dementia or a psychosis 
during service.  He maintained that his conduct ratings were 
excellent prior to his illness and that his illness was the 
reason he was discharged.  He noted on several occasions that 
he had submitted physician's opinions demonstrating his 
psychiatric disorder began during service.

During a July 1990 RO hearing, the veteran testified to the 
effect that he had submitted new and material evidence to 
reopen the claim of service connection for a psychiatric 
disorder and that his psychiatric disorder was the result of 
a systemic infection which was incurred in service.

A June to July 1992 hospital report gives a history of the 
veteran being diagnosed as having schizophrenia since 1974.

In an August 1992 memorandum decision, the U.S. Court of 
Veterans Appeals (since renamed the U. S. Court of Appeals 
for Veterans Claims (Court)) affirmed the Board's December 
1989 decision, denying the application to reopen the claim 
for service connection for a psychiatric disorder.  

The record demonstrates that in 1992 the veteran tested 
positive for the human immunodeficiency virus (HIV).  An 
August to September 1992 hospital report reveals diagnosis of 
chronic schizophrenia, polysubstance abuse, and HIV 
positivity.

In July 1994, the Board denied the claim of service 
connection for a systemic infection with dementia.  In 
denying the claim of service connection, the Board noted that 
there was no objective evidence that a systemic infection 
with consequent dementia was incurred in service or that it 
was etiologically related to any in-service event.  The Board 
also denied the application to reopen the claim of service 
connection for an acquired psychiatric disorder, on the basis 
that new and material evidence had not been submitted.

Medical reports from 1995 continue to show a diagnosis of 
schizophrenia and substance abuse.

In April 1996, the Court affirmed the Board's July 1994 
decision.  

Subsequently, the veteran submitted numerous statements, many 
of which are incoherent.

In April 1997, the veteran underwent psychiatric evaluation 
and was diagnosed as having a long-term major mental illness 
that one would think of in terms of a chronic paranoid 
schizophrenic illness.  The examiner stated that there was 
also some history of polysubstance dependence and perhaps one 
would identify a disruptive behavior disorder.

The veteran submitted a May 1998 medical report from Mayer C. 
Liebman, M.D.  In this report, Dr. Liebman noted that he had 
reviewed numerous records submitted in support of the 
veteran's claim for service connection.  He stated that the 
records included hearing transcripts, statements from the 
veteran, a hospital summary and RO rating decisions.  Dr. 
Liebman stated that since 18 or 19 years of age or since 
1970, the veteran was thought to have a thinking disorder and 
initially a serious alcohol and substance abuse disorder.  He 
reported that the veteran had been diagnosed as having 
schizophrenia undifferentiated type, alcohol dependence in 
remission, cocaine dependence in remission, opioid dependence 
in remission, polysubstance dependence in remission, and a 
personality disorder.  He stated he did not know of any 
studies which showed that schizophrenia was caused in an 
adult by an environmental problem, though, he doubted it 
could be "brought out" or aggravated by difficult social 
situations or substance abuse.  He stated it would be 
difficult to prove that the military in itself caused the 
substance abuse.  In an addendum to the May 1998 report, Dr. 
Liebman stated that initially, it seemed rather obvious that 
the veteran suffered from a schizophrenic process which 
probably manifested itself with the help of substance abuse 
while he was in the service in 1969 to 1970.  However, he 
noted that what had emerged more recently had been the 
veteran's great difficulty in expressing his ideas clearly; 
and the contradictions between his almost "word salad" 
verbiage.  He stated that as an experienced psychiatrist, he 
wondered to what extent the veteran's difficulties were 
organically based, especially due to the apparent expressive 
aphasia, and at times impulsive inappropriate behavior.

In a June 1999 statement, Mayer C. Liebman, M.D. stated that 
he evaluated the veteran in 1999.  He noted that the veteran 
served in the military from 1969 to 1970.  He reported that 
while the veteran was in service he used illicit drugs and 
became psychotic.  He stated that the veteran was discharge 
from the service with an honorable status.  He reported the 
veteran asserted that his mental illness was secondary to 
drug abuse in service.  He stated that the veteran's clinical 
picture was consistent with a schizophrenic process and that 
there may be an organic process to the disorder.  He 
suggested that the veteran undergo further testing.

The veteran, at a June 1999 RO hearing, for the most part 
offered incoherent testimony pertaining to his claims of 
service connection.  Dr. Liebman, the veteran's psychiatrist, 
testified on behalf of the veteran.  Dr. Liebman reiterated 
comments made in his June 1999 statement.  He raised the 
question as to whether the veteran's drug use in service 
caused his current medical disorder.  He stated that further 
testing was needed to address this question.  He related that 
it was possible that the veteran's current disorder was 
caused by drug use in service.  He stated that the veteran's 
condition could be diagnosed as dementia.  He concluded that 
there was a 30 to 40 percent possibility that the veteran's 
current psychiatric disorder was caused by military service.

Dr. Liebman stated in an October 2000 medical report that it 
was most striking that the veteran had great difficulty in 
expressing his ideas in a clear simple manner.  He noted that 
the veteran "misspeaks" in a confusing manner which may 
indicate a chronic brain disorder from his past drug 
addiction.  He diagnosed cognitive disorder not otherwise 
specified, rather than schizophrenia, undifferentiated type.  
He commented that the veteran would soon undergo 
psychological testing at Johns Hopkins, which might clarify 
the diagnosis.

The veteran testified at an October 2000 Board hearing.  Much 
of his testimony was incoherent and not responsive to the 
issues, although he generally asserted service connection for 
the claimed disorders was warranted.

The veteran subsequently submitted a photocopy of a report of 
a November 2000 neuropsychological evaluation which he had at 
Johns Hopkins Medicine, Department of Psychiatry and 
Behavioral Sciences.  The photocopy of the report contains 
extensive underlining as well as some alterations, apparently 
done by the veteran.  The report notes that extensive 
psychological testing was performed on referral by Dr. 
Liebman.  It was reported that the veteran's speech was 
characterized by tangential thinking and "word salad;" he had 
previously been diagnosed with schizophrenia; he arrived 
unaccompanied to the examination; and background was 
difficult to obtain from him and might not be reliable.  The 
report notes that the veteran was attempting to obtain 
service-connected benefits based on his assertion that the 
military was responsible for his problem; he claimed he was 
introduced to illicit drugs in the service, which led to his 
current symptoms.  He reported he had been involved in mental 
health services for 20 to 30 years.  The report sets forth 
details of extensive psychological tests, and some results 
indicated an invalid profile.  The veteran gave a behavioral 
impression of schizophrenia.  The report notes that it was 
difficult to address the question of whether his symptoms 
were "organic" in nature, and that schizophrenia could 
generally be characterized as "organic" in that it involves a 
disease process of the brain, although it certainly did not 
appear that his symptoms had a neurologic basis (i.e., a 
progressive neurodegenerative disease or a head injury).  The 
photocopy of the report states, "While it is possible that 
the stressors associated with being in the military and his 
use of illicit drugs as a young adult could have exacerbated 
his symptoms of schizophrenia, it is - likely that [the 
veteran's] longstanding psychiatric symptoms were caused his 
serving in the military."  The Board notes that within this 
quotation on the photocopy of the psychological report, the 
"-" before "likely" appears to be an alteration of the 
document as originally typed.  The report continues by 
stating the psychological impression was that the veteran had 
undifferentiated type schizophrenia.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not due to the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for a psychosis will be rebuttably presumed if it is manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303.

The Board notes that it has been argued that the veteran had 
drug and alcohol abuse in service which in turn caused a 
psychosis.  Some medical evidence has been submitted 
indicating the veteran has a substance induced mental 
disturbance.  As a preliminary matter, the Board notes that 
alcohol/drug abuse may not be service connected for 
compensation purposes on a direct basis and such is 
considered willful misconduct.  Likewise, any impairment as a 
result of drug or alcohol abuse may not be service-connected.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301; Allen v. 
Principi, No. 99-7199 (Fed.Cir. Feb. 2. 2001).

A claim for service connection for a systemic infection with 
dementia, and an application to reopen a claim for service 
connection for an acquired psychiatric disorder, were denied 
by the Board in July 1994.  The 1994 Board decision is final, 
with the exception that the claims may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the 1994 Board 
decision, which would permit the reopening of the claims.  
Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. Brown, 9 
Vet.App. 273 (1996).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998).

A.  Systemic infection with dementia.

In its 1994 denial of the claim of service connection for a 
systemic infection with dementia, the Board noted that there 
was no objective evidence that a systemic infection with 
consequent dementia was incurred in service or that it was 
etiologically related to any in-service event.  Evidence 
available at the time of the 1994 Board decision included 
medical records from before and after service, and lay 
statements by the veteran and others.  The medical records 
showed no systemic infection with associated dementia during 
or after the veteran's 1969-1970 active military service.  
The record demonstrated the veteran was first treated for 
psychiatric complaints in 1974, and such complaints were not 
diagnosed as dementia.  While some medical records suggested 
an organic etiology of the veteran's mental disorder, first 
shown years after service, the medical evidence did not 
associate the mental disorder with a systemic infection.

At the time of the 1994 Board decision it was unclear, as it 
still is today, exactly what the veteran means by a "systemic 
infection" with associated dementia.  The evidence shows that 
he tested positive for HIV many years after service, but 
there is no medical evidence relating such condition to 
service, there is no medical evidence to suggest it causes 
dementia, and, in fact, it appears that HIV status is not the 
"systemic infection" referred to by the veteran. 

Evidence submitted since the 1994 Board decision includes 
additional medical reports, hearing testimony, and written 
statements by the veteran.  

The additional medical records do not show a diagnosis of 
"systemic infection" with associated dementia, nor is there 
medical evidence linking such to service.  The additional 
medical evidence is cumulative and redundant, and thus not 
new evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  Moreover, the additional medical 
evidence is not material evidence, since it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran's recent assertions that he has a systemic 
infection with dementia, and that such is related to service, 
cannot be considered new evidence, as such assertions are 
mere reiterations of assertions made at the time of the 1994 
Board decision.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 
12 Vet.App. 321 (1999).  Moreover, the veteran's lay 
assertions on medical diagnosis and causation are not 
material evidence to reopen the claim since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a systemic infection with 
dementia.  Thus, the July 1994 Board decision remains final.

B.  Acquired psychiatric disorder.

A claim for service connection for a psychiatric disorder, or 
an application to reopen the claim, was denied by the Board 
in 1978, 1987, 1989, 1994.  The question now presented is 
whether new and material evidence has been presented, since 
the 1994 Board decision, which would permit the reopening of 
the claim.  Evans, supra; Manio, supra.

Evidence available at the time of the Board's 1994 decision 
consisted of service and post-service medical records which 
showed no chronic acquired psychiatric disorder (such as a 
psychosis) during service or for several years later.  The 
veteran has primarily been diagnosed as schizophrenia, which 
first appeared years after service.  At times he has been 
diagnosed as having a personality disorder, but such may not 
be service-connected.  At times he has been diagnosed as 
having a drug-induced mental disorder, but such also may not 
be service connected for compensation purposes.  

Evidence submitted following the 1994 Board decision includes 
additional medical records showing the veteran continues to 
have a psychiatric disorder which is primarily diagnosed as 
schizophrenia.  The evidence includes written statements and 
hearing testimony by Dr. Liebman, dated from 1998 to 2000, as 
well as a 2000 psychological report from Johns Hopkins.  The 
evidence also includes written statements and hearing 
testimony by the veteran.

The additional medical records (continuing to show a 
psychiatric disorder, primarily diagnosed as schizophrenia, 
years after service) are cumulative or redundant of evidence 
previously considered; such is not new evidence.  38 C.F.R. § 
3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  In 
recent statements and hearing testimony, Dr. Liebman opined 
that the veteran's mental condition might be related to 
service.  He testified that there was a 30 to 40 percent 
possibility that the veteran's current psychiatric disorder 
was caused by military service.  Some other statements by 
this doctor offer similar equivocal opinions as to a service 
relationship.  It appears that the doctor's statements are 
based on the veteran's self-reported and unsubstantiated lay 
history rather than analysis of historical medical evidence.  
Dr. Liebman's speculative statements, by themselves or in 
connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim; his statements are not 
material evidence.  38 C.F.R. § 3.156.  Likewise, the recent 
report of a psychological evaluation by Johns Hopkins is 
based on on the veteran's self-reported and unsubstantiated 
lay history, and parts of the photocopied report submitted by 
the veteran, including that part dealing with any service 
relationship, have been altered.  Under the circumstances, 
this psychological report is not material evidence since, by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  

Additional written statements and hearing testimony by the 
veteran, since the 1994 Board decision, contain repetitive 
assertions on service connection for an acquired psychiatric 
disorder.  Such is cumulative and redundant, not new 
evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez, supra.  His 
lay assertions that he has a psychiatric disorder which had 
its onset in service are not material evidence to reopen the 
claim since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  Thus, the July 1994 
RO decision remains final.








ORDER

The application to reopen the claim of service connection for 
a systemic infection with dementia is denied.

The application to reopen the claim of service connection for 
an acquired psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

